DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/4/2022 has been entered.  Claims 1, 4-13 have been amended Claims 1-13 are currently pending in the application.  The amendment overcomes the interpretation under 35 U.S.C. 112(f) and corresponding rejections under 35 U.S.C. 112(a) and 112(b) previously set forth in the Non-Final Office Action of 10/26/2021.

Response to Arguments
Applicant’s arguments, see pages 4-6, filed 1/4/2022, with respect to the rejection(s) of Claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.
Regarding the first and second light sources, U.S. 9,545,220 by Sidlesky discloses a light-plane generating module comprising a light source and a diffractive optical element (DOE).  Sidlesky does not disclose a second light source.  However, US 20120242829 A1 by Shin et al. discloses a plurality of light sources provided independently which emit beams of light having various wavelengths.
Regarding the prism disposed between the light source and the diffractive optical element, Sidlesky discloses visualization systems objective lens 28.  While this element is not explicitly disclosed as a prism, it performs the same function as the prism in the light plane generating module.  Sidlesky does not disclose the visualization systems objective lens 28 being disposed between the light source and the diffractive optical element.  However, Shin discloses a plurality of light sources which each emit light beams along a path to a single diffractive element (DOE).  A prism is situated in between the light sources and the DOE, which causes the light beams to be directed towards the DOE.


Claim Objections
Claim 1 is objected to because of the following informalities:  “a processor configure to” should be “a processor configured to”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the light source” in lines 5 and 8.  It is unclear if these limitations refer to the light source of the auxiliary measurement light-emitting unit recited in Claim 1, line 19 or the other light source recited in Claim 8, line 3.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-2, 4, 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 9,545,220 by Sidlesky (hereinafter "Sidlesky") in view of JP H07136101 A by Motohida et al. (hereinafter “Motohida”) and US 20120242829 A1 by Shin et al. (hereinafter “Shin”).
Regarding Claim 1, Sidlesky discloses an endoscope apparatus (considered to be endoscope device 22; Sidlesky Col 6, lines 44-52; Fig. 2) comprising: an auxiliary measurement light-emitting unit (considered to be light plane generating module 12 and 26; Sidlesky Col 6, lines 48-52; Figs. 3-4)  that emits auxiliary measurement light as planar light including at least two first feature lines (considered to be light plane with parameters which appear as lines on the images; Sidlesky Col 8, lines 26-30; Figs. 7-8) having a same radial center (light beams have a center at light plane generating module 26; Fig. 4); an imaging sensor that images a subject illuminated with the auxiliary measurement light (considered to be image acquisition camera; Sidlesky Col 7, lines 51-62; Figs. 4-5B); and a processor configured to: acquire a taken image obtained in a case where the subject is imaged by the imaging sensor (considered to be processing means 14 which acquires images from the endoscope; Sidlesky Col 6, lines 50-60; Fig. 2), the taken image including an intersection curve formed on the subject (considered to be measurable intersection curve between the light plane and the object of interest; Sidlesky Col 6, lines 28-32) and at least two first feature points formed at positions corresponding to the first feature lines on the intersection curve (considered to be “3D coordinates of the pixels along the intersection curves in the endoscopic images”; Sidlesky Col 8, lines 12-16; Figs. 7-8); specify at least positions of the first feature points on the basis of the taken image (considered to be processing means 14 which comprises a module for assigning coordinates to each pixel along the intersection curves; Sidlesky Col 6, lines 50-60; Fig. 2); and display measurement information representing an actual size of the subject in the taken image by using the positions of the first feature points (considered to be display 16; Sidlesky Col 5, lines 17-20 and Col 6, lines 60-65; Fig. 2), wherein the auxiliary measurement light-emitting unit comprises a light source and a diffractive optical element (considered to be the light source and diffractive optical element of the light plane; Sidlesky Col 4, lines 4-9).

Further, Shin discloses a lighting unit used in 3D measurement including a plurality of light sources which each emit light beams along a path to a single diffractive element.  A prism is situated in between the light sources and the DOE as shown in Fig. 7 ([0086]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sidlesky with the prism disclosed by Shin with the benefit of creating different light patterns for focusing at different depth positions (Shin [0087]).
Regarding Claim 2, Sidlesky as modified by Motohida and Shin discloses the endoscope apparatus according to Claim 1.  Sidlesky further discloses wherein the measurement information includes a first straight-line distance between the two first feature points (considered to be “Making Euclidian and geodesic measurements between at least two points”; Sidlesky Col 3, lines 59-61).
Regarding Claim 4, Sidlesky as modified by Motohida and Shin discloses the endoscope apparatus according to Claim 1.  Sidlesky further discloses wherein the measurement information includes a length of a specific intersection curved portion of the intersection curve positioned between the two first feature points (considered to be quantitative measurements of curve segments a, b, and c including Euclidian distances and point coordinates; Sidlesky Col 3, lines 57-67 and Col 9, lines 54-62; Figs. 8-9), the processor specifies a position of the specific intersection curved portion (considered to be processing means 14; Sidlesky Col 6, lines 50-60; Fig. 2), and the processor displays the length of the specific intersection curved portion in the taken image by using the positions of the first feature points and 
Regarding Claim 8, Sidlesky as modified by Motohida and Shin discloses the endoscope apparatus according to Claim 1.  Sidlesky does not disclose another light source.  However, Shin discloses a plurality of light sources which each emit light beams along a path to a single diffractive element.  A prism situated in between the light sources and the DOE as shown in Fig. 7 causes the light beams to be directed towards the DOE ([0086]).  The DOE then collimates the different light beams to emit light towards the object.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sidlesky with the prism disclosed by Shin with the benefit of creating different light patterns for focusing at different depth positions (Shin [0087]).
Regarding Claim 12, Sidlesky as modified by Motohida and Shin discloses the endoscope apparatus according to Claim 8.  Sidlesky further discloses wherein the light source is a laser light source (considered to be laser diode; Sidlesky Col 4, lines 19-23).  It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the laser source taught by Sidlesky into the modified system to see the light plane and its intersection with features in the image against the background of the illumination light used to produce the images (Sidlesky Col 7, lines 26-30).

Claims 3, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sidlesky in view of Motohida and Shin as applied to claim 1, 8 above, and further in view of JP 2012147857 by Takashi et al. (hereinafter “Takashi”).
Regarding Claim 3, Sidlesky as modified by Motohida and Shin discloses the endoscope apparatus according to Claim 1.  Sidlesky further discloses wherein the measurement information includes a second straight-line distance (considered to be measuring and displaying Euclidian distances between marked points and repeating for additional measurements if desired; Sidlesky Col 5, lines 17-22; Fig. 2).  
Modified Sidlesky does not disclose a distance between one of the two first feature points and a specific point other than the two first feature points.  However, Takashi discloses a distance between one of the two first feature points and a specific point other than the two first feature points (considered to be 
Regarding Claim 9, Sidlesky as modified by Motohida and Shin discloses the endoscope apparatus according to Claim 8.  Sidlesky does not disclose a prism or a state where an optical axis of the imaging element and an optical axis of the auxiliary measurement light cross each other.
However, Shin discloses a plurality of light sources which each emit light beams along a path to a single diffractive element.  A prism situated in between the light sources and the DOE as shown in Fig. 7 causes the light beams to be directed towards the DOE ([0086]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sidlesky with the prism disclosed by Shin with the benefit of creating different light patterns for focusing at different depth positions (Shin [0087]).
Further, Takashi discloses a state in which an optical axis of the imaging element (considered to be one of light transmitted horizontally by horizontal polarizing plate 112A or light transmitted vertically by vertical polarizing plate 112B; Takashi Paragraph [0039]; Fig. 12) and an optical axis of the auxiliary measurement light (considered to be the other of light transmitted horizontally by horizontal polarizing plate 112A or light transmitted vertically by vertical polarizing plate 112B; Takashi Paragraph [0039]; Fig. 12) cross each other (considered to be the intersection of light transmitted horizontally and light transmitted vertically; Takashi Fig. 12).  It would be obvious to one of ordinary skill in the art before the effective filing date to modify Sidlesky such that the optical axis and auxiliary measurement axis cross as disclosed by Takashi such that an observer can view and confirm a composite image rather than an image illuminated by polarized light that is emitted from the light sources above (Takashi Paragraph [0030-33]).
Regarding Claim 11, Sidlesky modified by Motohida and Shin discloses the endoscope apparatus according to Claim 8. Sidlesky further discloses wherein the auxiliary measurement light-emitting unit (considered to be light plane generating module 12 and 26; Sidlesky Col 7, lines 51-62; Figs. 
Sidlesky does not disclose a state where an optical axis of the imaging element and an optical axis of the auxiliary measurement light cross each other. However, Takashi discloses a state in which an optical axis of the imaging element (considered to be one of light transmitted horizontally by horizontal polarizing plate 112A or light transmitted vertically by vertical polarizing plate 112B; Takashi Paragraph
[0039]; Fig. 12) and an optical axis of the auxiliary measurement light (considered to be the other of light transmitted horizontally by horizontal polarizing plate 112A or light transmitted vertically by vertical polarizing plate 112B; Takashi Paragraph [0039]; Fig. 12) cross each other (considered to be the intersection of light transmitted horizontally and light transmitted vertically; Takashi Fig. 12). It would be obvious to one of ordinary skill in the art before the effective filing date to modify Sidlesky such that the optical axis and auxiliary measurement axis cross as disclosed by Takashi such that an observer can view and confirm a composite image rather than an image illuminated by polarized light that is emitted from the light sources above (Takashi Paragraph [0030-33]).

Claims 5-7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sidlesky in view of Motohida and Shin as applied to claims 1 and 4 above, and further in view of JP 2005279028 by Atsuo et al. (hereinafter “Atsuo”).
Regarding Claim 5, Sidlesky as modified by Motohida and Shin discloses the endoscope apparatus according to Claim 4.  Sidlesky further discloses the processor which specifies the position of the specific intersection curved portion (considered to be measurable intersection curve between the light plane and object of interest; Sidlesky Col 6, lines 28-32).  
Sidlesky does not disclose wherein the auxiliary measurement light includes a plurality of second feature lines, which are different from the first feature lines, between the two first feature lines, the specific intersection curved portion includes a plurality of second feature points that are formed on the intersection curve by the second feature lines so as to be smaller than the first feature points.  However, Atsuo discloses wherein the auxiliary measurement light includes a plurality of second feature lines, which are different from the first feature lines, between the two first feature lines (considered to be linear light 52, 
    PNG
    media_image1.png
    743
    582
    media_image1.png
    Greyscale

Fig 6. from Atsuo

Regarding Claim 6, Sidlesky as modified by Motohida and Shin discloses the endoscope apparatus according to Claim 1.  Sidlesky further discloses a plurality of pieces of measurement information or a combination of two or more of a plurality of pieces of measurement information in a case where there are a plurality of pieces of measurement information (considered to be measured Euclidian distances and geodesic measurements, which are distinct measurements that can be displayed simultaneously; Sidlesky Col 3, lines 59-67; Figs. 7-9).  

Regarding Claim 7, Sidlesky as modified by Motohida and Shin discloses the endoscope apparatus according to Claim 1.  Sidlesky further discloses a static image-acquisition command to acquire a static image of the taken image (considered to be accomplished by processing means 14, which comprises a software module for acquiring images and measurement information; Sidlesky Col 6, lines 55-60), wherein the measurement information is also stored together in a case where the static image-acquisition command is given (considered to be accomplished by a system for recording measurement data and overlaid graphics; Sidlesky Col 5, lines 23-24).  
Sidlesky does not disclose a static image-acquisition command switch.  However, Atsuo discloses a static image-acquisition command unit (considered to be control unit 46 which is electrically connected to image sensor 28; Atsuo Paragraphs [0025-26, 34]; Fig. 3).  It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sidlesky with the control unit that governs the image sensor with the benefit of viewing and storing the acquired image (Atsuo Paragraphs [0029-30,34]).
Regarding Claim 13, Sidlesky as modified by Motohida and Shin discloses the endoscope apparatus according to Claim 12.  Sidlesky further discloses wherein a wavelength of light emitted from the second light source unit (considered to be light plane emitted from the light generating module 26; Sidlesky Col 6, lines 48-52; Figs. 3-4).  
Sidlesky does not disclose light in the range of 495 nm to 570 nm.  However, Atsuo discloses light 52, where “the color of the light 52 emitted onto the observation target 48 can be selected from at least one of all colors (including infrared rays and ultraviolet rays) such as white, red, yellow, green, and blue, whereby. The color of the light 52 emitted onto the observation target 48 can be changed to a color 


    PNG
    media_image2.png
    396
    487
    media_image2.png
    Greyscale

“The visible spectrum,” Encyclopædia Britannica. [Online].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sidlesky in view of Motohida, Shin, and Takashi as applied to claims 9 and 12 above, and further in view of Atsuo.
Regarding Claim 10, Sidlesky as modified by Motohida, Shin, and Takashi discloses the endoscope apparatus according to Claim 9.  Sidlesky does not disclose the prism provided with an anti-reflection portion.  However, Shin discloses a plurality of light sources which each emit light beams along 
Further, Atsuo discloses an anti-reflection portion (considered to be formed by projection pattern plates 30 and 70 which act as light shielding members; Atsuo Paragraphs [0022, 47]; Figs. 1, 4).  It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sidlesky with the benefit of adjusting the light patterning on the target object (Atsuo Paragraph [0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. 9,261,356 B2 (Lampert et al.)
JP 6810711 B2 (Bendall et al.)
CN 110408596 A (Issei et al.)
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795